DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive.
Page 6 of the Remarks, Applicants argue “nowhere does Marinier contemplate any first indication information that is used for indicating a configuration of the transmission configuration parameter and sent through a physical downlink broadcast channel.” Examiner respectfully disagrees. Figure 4, Yokomakura discloses the step of determining first indication information according to the transmission configuration parameter (Control Format Indicator (CFI)), wherein the first indication information is used for indicating a configuration of the transmission configuration parameter (PCFICH is the Physical Control Format Indicator Channel, which conveys the number of control symbols that are used by the PDCCH channel to control the current subframe). Yokomakura does not disclose the first indication information is sent through a physical downlink broadcast channel. Marinier discloses a Control information may be transmitted in a physical downlink broadcast channel (PDBCH), see p. [0120]-[0121], [0337], [0340]-[0341]. Thus, Yokomakura in view of Marinier teach the limitation “determining first indication information according to the transmission configuration parameter, wherein the first indication information is used for indicating a configuration of the transmission configuration parameter; and sending the first indication information through a physical downlink broadcast channel” recited in claims 1, 10, 63 and 67. 
Further, Applicants argue “[H]owever, generally indicating that the PDBCH carries control information does not contemplate the use of the PDBCH to carry all types of control information, for instance, indication information for indicating a configuration of the transmission configuration parameter. Therefore, the cited references, alone or in any combination, fail to teach or suggest “sending the first indication information through a physical downlink broadcast channel,” as highlighted above.” Examiner respectfully disagrees. Since the first indication information recited in claims 1, 10, 63 and 67 is not defined, therefore, it was interpreted any control information. Thus, the rejection is appropriated ad maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 9-10, 14, 20, 63-67 and 69-72 are rejected under 35 U.S.C. 103 as being unpatentable over Yokomakura et al, US Pub. 2015/0245346, in view of Marinier et al, US Pub. No. 2016/0183276 A1, hereinafter referred to as Yokomakura and Marinier respectively.
Regarding claims 1, 10, 63, 67 and 71-72, Yokomakura discloses a wireless communication system and method comprising: determining a transmission configuration parameter associated with a first control area, wherein the first control area is used for transmitting a common control message (the PCFICH inherently comprises Control Format Indicator (CFI) parameter. See fig. 4, The PCFICH is associated with PDCCH region. The PDDCH region is used for transmitting a common control message); and determining first indication information according to the transmission configuration parameter (Control Format Indicator (CFI)), wherein the first indication information is used for indicating a configuration of the transmission configuration parameter (PCFICH is the Physical Control Format Indicator Channel, which conveys the number of control symbols that are used by the PDCCH channel to control the current subframe). Yokomakura does not disclose the step of sending the 
Regarding claims 3, 14, 64 and 69, Yokomakura discloses wherein the transmission configuration parameter comprises one of more of : indication information of a time domain resource or time domain resource pool of the first control area, indication information of a spatial domain resource or spatial domain resource pool of the first control area, an indication parameter of a frequency domain resource or frequency domain resource pool of the first control area, sending power configuration indication information of the first control area, pilot configuration indication information of the first control area, and channel structure indication information of the first control area (see p. [0009], [0015], [0023], [0027], [0031], [0035], [0107], [0109]-[0110], [0187], and [256]-[260]).
	Regarding claims 6 and 65, Yokomakura discloses wherein the indication parameter of the frequency domain resource or frequency domain resource pool of the first control area at least comprises any one of: an indication parameter of an occupied subcarrier group or an indication parameter of an occupied resource block group (see p. [0009], [0015], [0023], [0027], [0031], [0035], [0107], [0109]-[0110], [0187], and [256]-[260]).
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184.  The examiner can normally be reached on 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/THAI D HOANG/Primary Examiner, Art Unit 2463